257 F.2d 810
UNION COUNTY TRUST COMPANYv.SUN CHEMICAL CORPORATION.
No. 12592.
United States Court of Appeals Third Circuit.
Argued June 13, 1958.
Filed July 15, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Fred L. Wham, Judge.
Ralph L. Chappell, New York City (Paul & Paul, Philadelphia, Pa., Hugh A. Chapin, Kenyon & Kenyon, New York City, on the brief), for appellant.
John A. Eichman, III, Philadelphia, Pa. (Clark, Hebard & Spahr, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This action for an accounting for breach of contract resulted from a dispute between the parties as to the proper construction of a patent royalty agreement, as amended. The issue presented in the District Court was whether the defendant was obligated by the terms of the patent license agreement, as amended, to include in its royalty computation all its sales and/or rentals of photo-composing products until the expiration of the last patent listed in the original agreement or incorporated therein by subsequent amendments, irrespective of whether the last patent was American or foreign.


2
The District Court found in favor of the plaintiff upon admitted and stipulated facts and awarded an accounting for breach of contract.


3
The sole issue presented on this appeal is whether the District Court correctly construed the license agreement.


4
Upon review of the record and after consideration of the contentions ably presented by counsel for the parties, we find no error.


5
The Order of the District Court, 163 F. Supp. 805, will be affirmed.